Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This action is in response to the application filed on April 16, 2020
Claims 1 -20 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (USP 2019/0373505) in view of Baniel et al. (USP: 2013/0176908).

As per Claim 1 Jun teaches a method comprising: 
Combining (Paragraph  0004, 0073, 0080,0089  the N1 message is a message including the updated ATSSS rule and standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network), by a policy function of a network, a user equipment (UE) access policy comprising UE access rules obtained from a UE with a network-based access policy associated with the network to generate a combined access policy, the combined access policy comprising combined access rules (Paragraph 0046, 0087-0089 FIG. 1, a 5G network according to an embodiment includes a UE, an Access Network (AN), an Access and Mobility Management Function (AMF). The SMF  may determine to perform the ATSSS when it is requested to change the ATSSS rule from the Policy Control Function (PCF) ); 
communicating the combined access rules to the UE via a message (Paragraph 0004, 0053  a standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network), and
 communicating the combined access rules to a user plane function handling traffic for the UE (Paragraph 0095, 0096 ATSSS rule to the N3 tunnel established between the second access network and the UPF ). 
However Jun does not explicitly disclose wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0030)
Baniel teaches wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0034, 0041 - 0043 the restricted access request (RAR) message may comprise a PCC rule that includes the traffic profile associated with tier level 2. Upon receiving the RAR message, PGW  sends an RAA message. the restricted access request (RAR) message is sent by PCRF a QoS change and restricted access are required. Consequently, PCRF sends a restricted access request (RAR) message containing PCC rules.);
not allowed to override as taught by Baniel for reliability, to ensure that the the restricted access request (RAR) message may comprise a PCC rule that indicates that the service should be redirected. (See Baniel Paragraph 0043). 


As per Claim 2 Jun - Baniel teaches the method of claim 1, further comprising: obtaining, by the policy function, a session establishment request from the UE for a multi-access session for the UE, wherein the session establishment request comprises the UE access policy (Paragraph 0006, 0008, 0080 the UE 100 establishes the connection through the selected access network. The control signal message for ATSSS execution in step S350 is exchanged through the control plane path. This PDU session is called a Multi-Access PDU Session (MA PDU Session)). 

As per Claim 3 Jun - Baniel teaches the method of claim 1, wherein the network-based access policy comprises network-based access rules associated with at least one of: one or more subscription policies for the UE; and one or more operator policies (Paragraph 0052 The UDM is connected to the SMF through an N10 signal interface and may manage user information management such as subscription information of the UE and policies for each UE. The UDM may send information about the profile and subscription of the UE for the ATSSS to the SMF). 

 (Paragraph 0004, 0053 support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network). 

As per Claim 5 Jun - Baniel teaches the method of claim 1, wherein the combined access rules identify access networks through which the UE is permitted to transmit uplink traffic to the network and through which the user plane function is permitted to select for transmitting downlink traffic to the UE (Paragraph 0087-0089, 0112 The SMF may determine to perform the ATSSS when it is requested to change the ATSSS rule from the PCF or the UDM. Alternatively, when the downlink traffic arrives at the UPF from the DN the SMF determine to perform the ATSSS for transmitting the downlink traffic by changing the access network to the second access network ). 

As per Claim 6 Jun - Baniel teaches the method of claim 5, wherein the combined access rules align UE access network selections for which the UE is permitted to transmit uplink traffic to the network with user plane function access network selections for which the user plane function is permitted to select for transmitting downlink traffic to the UE (Paragraph 0053, 0080 ATSSS is a service that steers, switches, and splits an access network associated with traffic to another access network. The core network may determine to change the access network from the first access network to the second access network by selecting traffic perform the ATSSS. ). 

As per Claim 7 Jun - Baniel teaches the method of claim 5, wherein the combined access rules override at least one of: the UE access policy; and the network-based policy (Paragraph 0070- 0073, 0080 The control plane re-activation policy (CP_reactivation policy) is a control plane reactivation policy for each access network. On the other hand, there may be different policies (i.e., the control plane re-activation policy) for the access network of the UE. ). 
However Jun does not explicitly disclose wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0030)
Baniel teaches wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0034, 0041 - 0043 the restricted access request (RAR) message may comprise a PCC rule that includes the traffic profile associated with tier level 2. Upon receiving the RAR message, PGW  sends an RAA message. the restricted access request (RAR) message is sent by PCRF a QoS change and restricted access are required. Consequently, PCRF sends a restricted access request (RAR) message containing PCC rules.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun to include not allowed to override as taught by Baniel for reliability, to ensure that the the restricted access (See Baniel Paragraph 0043). 


As per Claim 8 Jun - Baniel teaches the method of claim 5, wherein the access networks comprise two or more of: a non-Third Generation Partnership Project unlicensed spectrum access network; a Third Generation Partnership Project unlicensed spectrum access network; and a Third Generation Partnership Project licensed spectrum access network (Paragraph 0007, 0047, 0053  Existing PDU session is established only through the terminal and one access network (3GPP access network or Non-3GPP access network), whereby a single access PDU session (SA PDU Session) can be established. ). 

As per Claim 9 Jun - Baniel teaches the method of claim 1, wherein the combining is performed using a preference-based combining process that permits more than one access network to be utilized by the UE for transmitting uplink traffic to the network and more than one access network to be utilized by the user plane function for transmitting downlink traffic to the UE (Paragraph  0046-0050  Access Network (AN), an Access and Mobility Management Function (AMF), a Session Management Function (SMF), a User Plane Function (UPF), a Data Network (DN), a Policy Control Function (PCF), and a Unified Data Management (UDM)). 

 (Paragraph 0111-0114  The session management policy modification may be performed by the PCF The source access network type may be set to a first access network (3GPP access network) and the target access network type may be set to a second access network (Non-3GPP access network).). 

As per Claim 11 Jun - Baniel teaches the method of claim 1, wherein the indication that the UE is not is not allowed to override the combined access rules with the UE access rules is contained in at least one of the combined access rules and the message (Paragraph 0004, 0007 a standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network ). 
However Jun does not explicitly disclose wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0030)
Baniel teaches wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0034, 0041 - 0043 the restricted access request (RAR) message may comprise a PCC rule that includes the traffic profile associated with tier level 2. Upon receiving the RAR message, PGW  sends an RAA message. the restricted access request (RAR) message is sent by PCRF a QoS change and restricted access are required. Consequently, PCRF sends a restricted access request (RAR) message containing PCC rules.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun to include not allowed to override as taught by Baniel for reliability, to ensure that the the restricted access request (RAR) message may comprise a PCC rule that indicates that the service should be redirected. (See Baniel Paragraph 0043). 

As per Claim 12 Jun teaches  one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising: 
Combining (Paragraph  0004, 0073, 0080,0089  the N1 message is a message including the updated ATSSS rule and standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network), by a policy function of a network, a user equipment (UE) access policy comprising UE access rules obtained from a UE with a network-based access policy associated with the network to generate a combined access policy, the combined access policy comprising combined access rules(Paragraph 0046, 0087-0089 FIG. 1, a 5G network according to an embodiment includes a UE, an Access Network (AN), an Access and Mobility Management Function (AMF). The SMF may determine to perform the ATSSS when it is requested to change the ATSSS rule from the Policy Control Function (PCF) );
(Paragraph 0004, 0053  a standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network), and communicating the combined access rules to a user plane function handling traffic for the UE(Paragraph 0095, 0096 ATSSS rule to the N3 tunnel established between the second access network and the UPF ). 
However Jun does not explicitly disclose wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0030)
Baniel teaches wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0034, 0041 - 0043 the restricted access request (RAR) message may comprise a PCC rule that includes the traffic profile associated with tier level 2. Upon receiving the RAR message, PGW  sends an RAA message. the restricted access request (RAR) message is sent by PCRF a QoS change and restricted access are required. Consequently, PCRF sends a restricted access request (RAR) message containing PCC rules.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun to include not allowed to override as taught by Baniel for reliability, to ensure that the the restricted access request (RAR) message may comprise a PCC rule that indicates that the service should be redirected. (See Baniel Paragraph 0043). 


As per Claim 13 Jun - Baniel teaches the media of claim 12, further encoded with instructions that, when executed by the processor, cause the processor to perform further operations, comprising: obtaining, by the policy function, a session establishment request from the UE for a multi-access session for the UE, wherein the session establishment request comprises the UE access policy (Paragraph 0006, 0008, 0080 the UE 100 establishes the connection through the selected access network. The control signal message for ATSSS execution in step S350 is exchanged through the control plane path. This PDU session is called a Multi-Access PDU Session (MA PDU Session)).

As per Claim 14 Jun - Baniel teaches the media of claim 12, wherein the combined access rules identify access networks through which the UE is permitted to transmit uplink traffic to the network and through which the user plane function is permitted to select for transmitting downlink traffic to the UE (Paragraph 0087- 0089, 0112 The SMF may determine to perform the ATSSS when it is requested to change the ATSSS rule from the PCF or the UDM. Alternatively, when the downlink traffic arrives at the UPF from the DN the SMF determine to perform the ATSSS for transmitting the downlink traffic by changing the access network to the second access network. The connection state has been changed for each access network, the access network is selected based on the access preference of the target traffic and the network and the UE may transmit/receive the traffic based on shared ATSSS rule.  ).  

As per Claim 15 Jun - Baniel teaches the media of claim 12, wherein the combining is performed using a preference-based combining process that permits more than one access network to be utilized by the UE for transmitting uplink traffic to the network and more than one access network to be utilized by the user plane function for transmitting downlink traffic to the UE (Paragraph 0053, 0080 ATSSS is a service that steers, switches, and splits an access network associated with traffic to another access network. The core network may determine to change the access network from the first access network to the second access network by selecting traffic perform the ATSSS. ).  

As per Claim 16 Jun - Baniel teaches the media of claim 12, wherein the indication that the UE is not is not allowed to override the combined access rules with the UE access rules is contained in at least one of the combined access rules and the message. (Paragraph 0004, 0007 a standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network ).

As per Claim 17 Jun teaches an apparatus comprising:
 at least one memory element for storing data; and
 at least one processor for executing instructions associated with the data, wherein executing the instructions causes the apparatus to perform operations, comprising: combining(Paragraph  0004, 0073, 0080,0089  the N1 message is a message including the updated ATSSS rule and standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network), by the apparatus, a user equipment (UE) access policy comprising UE access rules obtained from a UE with a network-based access policy associated with the network to generate a combined access policy, the combined access policy comprising combined access rules(Paragraph 0046, 0087-0089 FIG. 1, a 5G network according to an embodiment includes a UE, an Access Network (AN), an Access and Mobility Management Function (AMF). The SMF 320 may determine to perform the ATSSS when it is requested to change the ATSSS rule from the Policy Control Function (PCF) );
 communicating the combined access rules to the UE via a message(Paragraph 0004, 0053  a standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network),  and
 communicating the combined access rules to a user plane function handling traffic for the UE (Paragraph 0095, 0096 ATSSS rule to the N3 tunnel established between the second access network and the UPF ).  
However Jun does not explicitly disclose wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0030)
Baniel teaches wherein the message comprises an indication that indicates that the UE is not allowed to override the combined access rules with the UE access rules (Paragraph 0034, 0041 - 0043 the restricted access request (RAR) message may comprise a PCC rule that includes the traffic profile associated with tier level 2. Upon receiving the RAR message, PGW  sends an RAA message. the restricted access request (RAR) message is sent by PCRF a QoS change and restricted access are required. Consequently, PCRF sends a restricted access request (RAR) message containing PCC rules.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun to include not allowed to override as taught by Baniel for reliability, to ensure that the the restricted access request (RAR) message may comprise a PCC rule that indicates that the service should be redirected. (See Baniel Paragraph 0043). 


As per Claim 18 Jun - Baniel teaches the apparatus of claim 17, wherein executing the instructions causes the apparatus to perform further operations, comprising: obtaining, by the apparatus, a session establishment request from the UE for a multi-access session for the UE, wherein the session establishment request comprises the UE access policy (Paragraph 0006, 0008, 0080 the UE 100 establishes the connection through the selected access network. The control signal message for ATSSS execution in step S350 is exchanged through the control plane path. This PDU session is called a Multi-Access PDU Session (MA PDU Session)).  

As per Claim 19 Jun - Baniel teaches the apparatus of claim 17, wherein the combining is performed using a preference-based combining process that permits more  (Paragraph  0046-0050  Access Network (AN), an Access and Mobility Management Function (AMF), a Session Management Function (SMF), a User Plane Function (UPF), a Data Network (DN), a Policy Control Function (PCF), and a Unified Data Management (UDM)).

As per Claim 20 Jun - Baniel teaches the apparatus of claim 17, wherein the indication that the UE is not is not allowed to override the combined access rules with the UE access rules is contained in at least one of the combined access rules and the message (Paragraph 0004, 0007 a standardization process is underway to support access traffic steering, switching, and splitting ( ATSSS) between the 3GPP access network ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468